DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.               The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.

Claims 9-12 were amended. Accordingly, claims 9-12 are pending in the application, with claims 1-8 previously canceled. Claims 9-12 are subject to examination below. The examiner of record has changed. 

Claim Rejections - 35 USC § 103
2.               The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 
 
3.               This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.               Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furusako et al. (US 2009/0203052 A1) in view of Yaegashi et al. (“Evaluation of a newly identified soluble CD14 subtype as a marker for sepsis”, J Infect Chemother 2005; 11:234-238), Fukuda et al. ("A rapid and quantitative D-Dimer assay in whole blood and plasma on the point-of-care PATHFAST analyzer", Thromb Res. 2007;120(5):695-701, doi:10.1016/j.thromres.2006.12.021) and Billadeau (US 2006/0019319 A1).
Furusako et al. teaches methods for analyzing a low molecular weight subtype of human CD14 (i.e., human soluble CD14-ST or sCD14-ST) in order to diagnose or detect sepsis ([0005], [0007], [0012]-[0013], [0015], [0265]), including assaying this antigen in blood (e.g. [0006], [0015], [0081], [0244]-[0255], [0298], [0516]). Furusako et al. teaches collecting blood samples from human subjects and analyzing the soluble CD14 antigen therein [0076], [0267], [0270], [0275]. More particularly, the reference teaches analyzing soluble CD14 in as-collected whole blood samples (i.e., collecting a whole blood sample from a human subject, and analyzing the whole blood sample [0270], [0298], [0656], claim 1).
Furusako further teach that exemplary additives, which may be added at the time of the blood collection, include ethylenediaminetetraacetic acid (EDTA) and heparin [0275], [0183], [0328], [0516], [0601].
Furusako also teaches that analysis of the soluble CD14 comprises the use of a specific antibody which can specifically assay the soluble CD14 antigen in specimens comprising blood (i.e. whole blood), serum, plasma, and other fluids ([0331]), and that increased levels of sCD14-ST in blood can be used to indicate a diagnosis of sepsis (e.g. [0265], Table 6, [0553], [0617], Example 22).
Furthermore, Furusako teaches that human blood comprises soluble CD14 molecules including low molecular weight sCD14, and that molecular mechanisms of sCD14 production comprise production from monocytes ([0005]-[0013]). Furusako also teaches that the stability over time of sCD14 plays a key factor, stating that: “In clinical tests, stability of the soluble CD14 antigen according to the first aspect of the present invention in the specimen may play the key factor. For example, when the sample is repeatedly frozen and thawed, or left for a long period at room temperature” (e.g. [0267]-[0270], [0274]-[0275]) (i.e. storing the sample). Furusako similarly teaches that if the sample is left for a long time at room temperature the soluble CD14 may decompose or the high molecular weight CD14 may decompose thereby leading to erroneous readings of low molecular weight sCD14 ([0274]).
In other words, Furusako taught that high molecular weight CD14 may become decomposed when “left for a long period at room temperature” so as to exhibit a structure equivalent or similar to that of soluble CD14 antigen “to give an erroneous result” [0274]. In other words, Furusako envision that storage over time can cause 
In summary, Furusako et al. teaches analyzing sCD14-ST in samples, which may be whole blood (without plasma separation), by collecting and analyzing the samples.
Furusako et al. further indicates that EDTA or heparin are additives normally added to blood samples and further teach that “various additives may be added to the serum in order to secure the stability of the soluble CD14 antigen according to the first aspect of the present invention and the high molecular weight CD14. Exemplary additives which may be added at the time of the blood collection include ethylenediaminetetraacetic acid (EDTA), heparin,” (see at [0275]). This teaching, that EDTA and heparin may be added at the time of blood collection, reflect that it was well known in the prior art (of blood sample collection and analysis) that blood collection may be carried out with additives comprising EDTA and heparin, which in turn reads on the recitation of collecting whole blood samples using EDTA or heparin (as in claims 9 and 11).  
Furthermore, Furusako, as discussed, indicates that specimens may be left at room temperature (i.e. storing the sample at room temperature), and cautions against leaving samples for too long at room temperature due to degradation.
However, Furusako et al. differs from the claimed invention in that the reference fails to expressly teach a heparin blood collection tube or an EDTA collection tube, the step of storing the whole blood sample at room temperature, and then analyzing sCD14-ST in the stored blood sample wherein a time elapsed between blood collection and analysis of the stored whole blood sample where the beginning of the analysis is within 4 hours when a heparin blood collection tube is used (claim 9) or the beginning of the analysis is within 6 hours when an EDTA blood collection tube is used (claim 11).

Furthermore, the reference is silent as to the time elapsed between blood collection and analysis (i.e. beginning of analysis is within 4 hours, as in claim 9, between 1 and 4 hours as in claim 10, beginning of analysis is within 6 hours, as in claim 11, between 1 and 6 hours as in claim 12).

Yaegashi et al. teach assaying sCD14-ST in blood samples as a marker for rapid diagnosis of sepsis (abstract, Pg. 234, Pg. 235, left column, 1st ¶, page 237, Discussion). 
It is noted that the teachings of Yaegashi et al., herewith discussed, are provided as further evidence and motivation, of the state of the art and teachings of the prior art which not only in part read on the instant limitations but also support the rationale for the reduction to practice of the teachings of Furusako et al, as well as supporting the teachings of Fukuda et al., and Billadeau et al. 
In particular, Yaegashi teach analyzing human sCD14-ST: “In this study, we report on our use of this assay to determine the levels of sCD14-ST in plasma from healthy subjects, subjects with systemic inflammatory response syndrome (SIRS), and subjects with sepsis.” (Pg. 234). In addition, Yaegashi et al. discusses that their method of analyzing sCD14-ST should allow for rapid diagnosis of sepsis: “These results suggest that measuring plasma levels of sCD14-ST should facilitate the rapid diagnosis of sepsis” (Pg. 237).  

Yaegashi also teaches that known mechanisms that induce the production of sCD14-ST may comprise sCD14 release from human monocytes and CD14 transfectants via two different potential mechanisms comprising a shedding mechanism and a secretion mechanism (e.g. Pg. 237).

Although Furusako teaches that “exemplary additives which may be added at the time of the blood collection include ethylenediaminetetraacetic acid (EDTA), heparin,” ([0275]), Furusako and Yaegashi don’t explicitly teach collecting the whole blood samples using a heparin blood collection tube or an EDTA collection tube, storing the whole blood sample at room temperature, and then analyzing sCD14-ST in the stored blood sample and are silent as to the time elapsed between blood collection and analysis (i.e. beginning of analysis is within 4 hours, as in claim 9, between 1 and 4 hours as in claim 10, beginning of analysis is within 6 hours, as in claim 11, between 1 and 6 hours as in claim 12).


Fukuda et al. teach point-of-care analysis used to detect an analyte in both whole blood and plasma (title abstract). 
Fukuda et al. further teach collecting blood samples into vacuum tubes containing citrate or heparin as anticoagulants, in order to obtain heparinized or citrated blood samples (696, right column to page 697, left column).

Furusako, Yaegashi et al., and Fukuda et al. don’t explicitly teach an EDTA collection tube, storing the whole blood sample at room temperature, and then analyzing sCD14-ST in the stored blood sample wherein a time elapsed between blood collection and do not explicitly teach that the beginning of analysis is within 4 hours, as in claim 9, between 1 and 4 hours as in claim 10, beginning of analysis is between 1 and 6 hours as in claim 12).

Billadeau et al. also teach methods for rapid whole blood analysis, where the whole blood sample without blood separation, in which the whole blood sample is applied to an assay (see especially the abstract, [0002]-[0003], [0026]-[0029], [0042], [0045], [0047]-[0048]). 
Billadeau et al. discuss how traditionally, clinical measurements for analytes in blood have been carried out in serum or plasma samples derived from the blood, and that it is possible to conduct assays on whole blood without red cell separation [0003], [0013], [0021]-[0024], [0026]-[0027], [0048], wherein the whole blood samples advantageously contain anticoagulants [0026], such as heparin or EDTA [0047], [0100].

Billadeau et al. further indicate that a wide variety of analytes may be assayed in whole blood [0057].
Billadeau et al. enumerate advantages of using whole blood, such as: “[0074] Certain methods of the invention may, advantageously, be used to perform rapid blood tests and may be especially suited to carrying out tests in point-of-care settings, in particular at point-of-care settings where users may not be trained to use or have access to equipment for separating plasma or serum from blood or where the available blood samples (e.g., finger prick samples) are too small in volume for convenient preparation of plasma or serum.”
Billadeau et al. further teach performing rapid blood tests, for example at a point-of-care setting, which can be completed within 30 minutes [0074] comprising: [0075] a) drawing a sample of blood from a patient to provide a whole blood sample; [0076] b) applying the whole blood sample to an assay module (for example, an assay plate or an assay cartridge) comprising a binding surface; [0077] c) flowing the whole blood sample over the surface for a defined interval of time to immobilize an amount of an analyte of interest on a surface; and [0078] d) measuring an amount of an analyte on a surface, for example, by measuring an amount of a label on a surface; [0079]..” 
Furthermore, Billadeau et al. explicitly teach use of whole blood as the sample to be directly analyzed:  “Assay procedure using an assay module and assay reader may 
 
In addition, Billadeau also exemplifies storing a whole blood sample for 50 minutes (e.g. [0100]) and performing a subsequent 10 minute rocking at room temperature before use in analysis (i.e. analyzing between 1 hour and 4 hours of the collection of the sample, as in claim 10) (i.e. analyzing between 1 hour and 6 hours of the collection of the sample, as in claim 12)  (e.g. [0102]), and that analysis of a sample in a device comprise immobilization time periods of 15 minutes (e.g. [0015], [0068], [0105]-[0107]). Therefore, Billadeau teaches that the analysis of whole blood samples wherein a time elapsed between the collection of the blood sample and the introduction of a sample may be within the claimed time ranges (e.g., between 1 and 4 hours of the collection of the sample or between 1 hour and 6 hours, as in claims 10 and 12).   
prima facie obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed invention by modifying the teachings of Furusako et al. who teach collecting a whole blood sample, analyzing sCD14-ST in the sample, analyzing whole blood samples collected wherein blood collection comprises using heparin or EDTA blood collection, and wherein the samples are stored at room temperature (see discussion supra), by storing the whole blood blood sample at room temperature, and then analyzing in the stored blood sample wherein a time elapsed between blood collection and the loading of the stored whole blood sample into analysis where the beginning of the analysis is within 6 hours when an an anticuagulant blood collection tube is used (as in claim 11), as well as collecting a blood sample from a human subject using a blood collection tube (as in claims 9 and 11), and using a heparin blood collection tube, as in claim 9, as taught by Fukuda (Fukuda, 696, right column to page 697, left column), in order to reduce to practice the taught components of sCD14-ST analysis in whole blood comprising EDTA and Heparin taught by Furusako, and in order to perform a rapid test and assay of sCD14-ST in whole blood, because Yaegashi teaches that sCD14-ST is a known biomarker for sepsis, and emphasizes the importance of a rapid diagnosis in order to save patients’ lives “To reduce the mortality rate of patients with sepsis, rapid diagnosis and therapy are required.” (Yaegashi, Pg. 237). 
 

Although Furusako already clearly teaches the features of sampling whole blood as well as treatment with heparin or EDTA, it is noted that these features are also taught by Billadeau et al., who teach conducting assays on whole blood samples, advantageously treated with anticoagulants, rather than on serum or plasma samples. 

Therefore, it would have been further obvious to one of ordinary skill in the art to employ a heparin or EDTA blood collection tube by applying the known technique of Furusako who teaches the use of EDTA and Heparin in blood samples, and of Fukuda who teaches using vacuum blood collection tubes already containing heparin or other anticoagulants, in order to treat the blood sample with anticoagulants as in Furusako and Fukuda, by using a Heparin blood collection tube and an EDTA blood collection tubeas further recommended and taught by Billadeau ([0026], [0047], [0088], [0100]), because  these teachings by Furusako, Fukuda, and Billadeau, are all consonant with well established and well known methods of whole blood collection for subsequent analysis wherein the whole blood sample is collected in a tube comprising, also well known anticoagulants, such as EDTA or Heparin. It would have been obvious for one of ordinary skill in the art, to apply these well established methods of whole blood sample collection and analysis, and to choose within the concise and well established anticoagulant reagents well known in the art for the collection of whole blood samples, by collecting whole blood in an EDTA collection tube, storing the whole blood sample at room temperature, and then analyzing sCD14-ST in the stored blood sample.
As above, it would also have been further obvious to employ whole blood samples treated with heparin or EDTA as also taught by Billadeau et al. in order to avoid the need to perform additional steps of plasma separation, which would require specialized equipment and take additional crucial diagnostic time.
In particular, with respect to the time elapsed between collection and analysis, although Furusako is silent as to the time elapsed, Fukuda teaches testing of all whole blood samples within 6 h, which is a range that overlaps those presently claimed. 
Furthermore, it would have been further obvious for one of ordinary skill in the art, to combine the teachings of Furusako, Fukuda, Yaegashi, and Billadeau, in particular because the references teach the time periods claimed (e.g. as previously discussed, Billadeau et al. teaches the beginning of analysis at 1:10 hours which reads on the time periods claimed) and Fukuda teaches analysis within 6 hours, and 
apply these ranges of time to the analysis of the well established methods of whole blood sample collection and analysis, of collection of whole blood samples, storing the whole blood sample at room temperature, and then analyzing sCD14-ST in the stored blood sample as taught by Furusako, Yaegashi, Fukuda and Billadeau, wherein a time elapsed between collection and beginning of the analysis is within 4 hours (claim 9) or between 1 and 4 hours as in claim 10, or the beginning of the analysis is within 6 hours (claim 11) or between 1 and 6 hours (claim 12), as taught by Billadeau because Yaegashi teaches the importance of performing the analysis rapidly, and because Furusako teaches that samples should not be left too long at room temperature, and because Billadeau teaches that it is known in the art to analyze samples within the ranges of time claimed.  It would have been nevertheless obvious to arrive at time periods as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art granted the motivation that exists in order to rapidly detect sCD14-ST for diagnosis of sepsis so that patients’ lives could be saved by appropriate therapeutic intervention.


In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result-effective variables (MPEP 2144.05).
It would have been obvious to arrive at time periods as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art in order to rapidly detect sCD14-ST for diagnosis of sepsis so that patients’ lives could be saved by appropriate therapeutic intervention. In particular, explicit motivation is taught in Yaegashi as above who teaches sCD14-ST as a marker for diagnosis of sepsis and emphasizes that “to reduce the mortality rate of patients with sepsis, rapid diagnosis and therapy are required” (Pg. 237). Additional further motivation to perform rapid analysis is also found in Furusako, who teach that if the sample is left for a long time at room temperature the soluble CD14 may decompose or the high molecular weight CD14 may decompose thereby leading to erroneous readings ([0274]).
Although Furusako already envisions that sCD14-ST may be detected in whole blood, it would have been nevertheless further obvious to select this sample type when taken together with the additional teachings of Billadeau, who indicate that whole blood 
Accordingly, given the recognized need and urgency for rapid diagnosis of sepsis, it would have been further obvious to use whole blood without plasma separation when assaying sCD14-ST to reduce sample processing steps that would require specialized equipment and take time; thereby allowing for the assay to be completed faster for more timely diagnosis of sepsis.
One skilled in the art would have had a reasonable expectation of success because not only is whole blood expressly taught by Furusako, but Billadeau and Fukuda also teach rapid analysis of whole blood samples.
            Similarly, it would have been obvious to store the whole blood samples at room temperature prior to analysis, as Furusako explicitly teaches that blood samples may be stored at room temperature so long (as they are not left too long). And consistent with the obvious motivation as above to conduct rapid analysis, at a point of care assay for example, it would have been obvious to collect and maintain blood samples at room temperature in order to save time by avoiding for example cooling and thawing of the samples and in order to have the convenience and accessability of performing point of care assays where cooling and thawing infrastructure may not be readily available or where the time or personel required to perform freezing and thawing or cold storage management in a critical situation may also not be available. Similarly, performing a whole blood sample analysis where blood samples are maintained at room temperature may be advantageous in a scenario where great numbers of patients in intensive care or critically ill patients (and therefore large numbers of samples) may not make it feasible to perform additional cooling or freezing and thawing cycles.
prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the methods of analysis of sCD14-ST, as taught by Furusako and Yaegashi, by rapidly beginning analysis of the whole blood sample between 1 hour and 4 hours of the collection of the sample, and storing the sample at room temperature in order to rapidly detect sepsis and allow for appropriate therapy to be given as soon as possible. It would have been further obvious to combine the teachings of Furusako and Yaegashi by analyzing a whole blood sample without plasma separation so that the sCD14 could be assayed rapidly without the need to perform additional steps of plasma separation that would require specialized equipment; thereby allowing for the assay to be completed faster for more timely diagnosis of sepsis.
One skilled in the art would have had a reasonable expectation of success in analyzing sCD14-ST in a whole blood sample collected using a heparin or EDTA tube where the beginning of analysis is between 1-4 hours or between 1-6 hours because Fukuda et al. indicate that whole blood samples can and should be analyzed within 6 hours. Similarly, Billadeau taught that rapid whole blood tests may be completed for example within as little as 30 minutes (e.g. [0074]).
With respect to claims 10 and 12, as above Fukuda indicates that whole blood samples are to be tested within 6 h, and Billadeau exemplifies storing blood samples for a total of 1 hour prior to analysis. Given that time was recognized in the prior art to be result-effective variable impacting how soon a patient may be diagnosed and treated, as well as impacting the stability of sCD14-ST in the sample, it would have been obvious to arrive at time periods within the claimed ranges out of the course of routine optimization, by optimizing within the time periods taught in the prior art so that sepsis could be rapidly diagnosed and also avoiding degradation of sCD14-ST.

Double Patenting
5.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.               A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
7.               Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

               Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Patent No. US 11,041,864 B2 in view of Yaegashi et al. (J Infect Chemother 2005; 11:234-238), Fukuda et al., Billadeau (US 2006/0019319 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent No. US 11,041,864 B2 also recites a method of measuring sCD14-ST in a whole blood sample from a human (claim 1).
The claims are not patentably distinct because Patent US 11,041,864 B2, also discloses: 
measuring an sCD14-ST level (i.e. analyzing human sCD14-ST, as in instant claims 1 and 9) in a sample collected from a human, said sample being selected from the group consisting of whole blood, plasma and serum (i.e. collecting a whole blood sample from a human subject, as in instant claims 1 and 9)
The claims of the reference Patent differ from the instant claims in that they do not recite collecting the whole blood sample using a heparin or EDTA blood collection tube, nor do they recite that the whole blood sample is stored at room temperature, and the beginning of analysis is within 4 hours (claim 9) or within 6 hours (claim 11) or between 1 and 4 hours (claim 10) or 1 and 6 hours (claim 12).
The teachings of Yaegashi, Fukuda, and Billadeau are as discussed in detail above (see § 103 rejection for detailed analysis of the references and citations thereof, which will not be reiterated here).
It would have been further obvious to use modify the disclosure of the reference Patent by using heparin or EDTA blood collection tubes to collect the disclosed whole blood samples, wherein the samples are stored at room temperature and wherein the 
In particular, it would have been obvious to modify the reference Patent because Billadeau also relates to whole blood analysis and teaches that whole blood samples are advantageously treated with anticoagulants, such as heparin or EDTA, and because Fukuda teaches the known technique of using vacuum blood collection tubes already containing heparin or other anticoagulants.
Although the reference Patent does not specify the time elapsed after blood collection, Fukuda teaches testing of all whole blood samples within 6 h, which is a range that overlaps those presently claimed. Similarly, Billadeau et al. also teaches rapid testing and exemplifies storing a blood sample for 1 hour prior to analysis. One would have been further motivated to modify the reference Patent with the teachings of Fukuda and Billadeau of time analysis ranges of beginning of analysis wherein a time elapsed between collection and beginning of the analysis is within 4 hours (claim 9) or between 1 and 4 hours as in claim 10, or the beginning of the analysis is within 6 hours (claim 11) or between 1 and 6 hours (claim 12), as taught by Billadeau because Yaegashi teaches the importance of performing the analysis rapidly in order to save patients lives, and because Furusako teaches that samples should not be left too long at room temperature, and because Billadeau teaches that it is known in the art to analyze samples within the ranges of time claimed.  It would have been nevertheless obvious to arrive at time periods as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art granted the motivation that exists in order to rapidly detect sCD14-ST for diagnosis of sepsis so that patients’ lives could be saved by appropriate therapeutic intervention.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the claimed time periods, it would have been obvious to arrive at time periods as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art in order to rapidly detect sCD14-ST for diagnosis of sepsis as per the reference application, so that patients’ lives could be saved by appropriate therapeutic intervention.
In particular, Yaegashi as above teaches sCD14-ST as a marker for diagnosis of sepsis and emphasizes that “to reduce the mortality rate of patients with sepsis, rapid diagnosis and therapy are required” (Pg. 237).
Accordingly, when analyzing sCD14-ST in order to assess and treat sepsis according to the methods of the reference application, it would have been further obvious to arrive at the claimed time periods by optimizing within conditions taught by the prior art in order to rapidly detect sCD14-ST for assessment of sepsis so that patients’ lives could be saved by appropriate therapeutic intervention.


 
Response to Arguments
 
9.               Applicant's arguments filed 6/30/2021 have been fully considered but are not found persuasive.
10.            With respect to the § 103 rejection, Applicant argues that the combination of references in the  § 103 rejection, do not teach or suggest the instability of sCD14-ST in whole blood. Specifically applicant argues that Fukuda does not teach or suggest the instability of sCD14-ST in whole blood. However, Fukuda is not relied upon in this capacity. Nor is the recitation of the stability or instability of sCD14-ST recited in the claims. Fukuda was relied on for the feature of detecting an analyte in both whole blood and plasma. Fukuda is also instructive in that it adds to the evidence of record suggesting that whole blood samples would commonly be tested within 6 hours, with the understanding that such samples are not indefinitely stable. 
11.            Applicant argues that the instability of sCD14-ST in whole blood is not caused by degradation of sCD14-ST per se, but by degradation of CD14. Applicant refers to Figures 1-3 of the application showing that the mount of sCD14-ST increases over time.
However, this was foreseen by Furosako, who taught that high molecular weight CD14 may become decomposed when “left for a long period at room temperature” so as to exhibit a structure equivalent or similar to that of soluble CD14 antigen “to give an erroneous result” [0274]. In other words, Furusako envision that storage over time can 
12.            Applicant further argues that stability of a compound is highly dependent on various properties. Applicant states that the stability of sCD14-ST is unpredictable and that there is no reasonable expectation of success. See Reply, pages 5-6.
Applicant’s arguments that there would be no reasonable expectation of success due to instability of sCD14 in whole blood are not found to be supported by the evidence of record.
If anything, concerns of instability would lead one skilled in the art to lack a reasonable expectation of success in doing the opposite of what is claimed, i.e. in analyzing sCD14-ST in whole blood after lengthy storage periods e.g. overnight. It is not clear how concerns of instability over time would lead to a lack of a reasonable expectation of success at shorter time periods such as those as claimed.
However, a conclusion of obviousness does not require that one know the exact stability of sCD14-ST. As above, the Office does not rely on Fukuda as teaching the precise stability of sCD14-ST. The rejection also does not rely on the position that one would need to assume the exact stability, nor do the claims recite any specific stability or instability. The relevant question would be: is there a reasonable expectation of success in assaying sCD14-ST within the claimed time periods?
The art of record generally suggests prompt analysis of whole blood samples, with the knowledge that such samples are not indefinitely stable. Furusako, as above, also recognized that high molecular weight CD14 is subject to decomposition in blood over time (i.e. leading to erroneously increased levels of sCD14-ST). The art of record also provides strong motivation to promptly analyze sCD14-ST as a biomarker of sepsis, a disease known to require timely intervention.

Based on the evidence of record, one skilled in the art would have had a reasonable expectation of success in so doing, since stability of whole blood samples generally and decomposition of CD14 specifically into sCD14-ST was known to be a function of time.
Any unpredictability due to instability would seem to at best arise if considering prolonged storage times, but this is not what is claimed.
Furthermore, the arguments drawn to the stability or instability of the biomarker, appear to be drawn to the inherent kinetic profile of the biomarker, which may raise a potential judicial exception, as the kinetic profile of the biomarker is governed by a law of nature.

With respect to claims 9-10, Applicant further argues that the range of up to 4 hours is critical as shown in Figures 1 and 3, with Figure 2 showing stable measurements up to 5 hours (Applicant does not explain why Figure 2 shows a different time window, 5 hours). 
The arguments for unexpected results have been previously advanced but are not persuasive for reasons of record as stated in prior Office actions. Examiner acknowledges that some differences were documented, but does not find the differences to be unexpected nor commensurate in scope with what is claimed.

The examiner agrees with this analysis, but finds that the claims fail to exclude exactly this scenario. The claims only define the storage time before the beginning of analysis. Applicant further argues that: the claimed range achieves unexpected results and that the storage time is critical (see Reply at Pg. 9-10). This is not found persuasive because, as discussed above, Applicant’s arguments that unexpected results due to instability of sCD14 in whole blood are not found to be supported by the evidence of record.
If anything, concerns of instability would lead one skilled in the art to lack a reasonable expectation of success and to have expected results in doing the opposite of what is claimed, i.e. in analyzing sCD14-ST in whole blood after lengthy storage periods e.g. overnight. It is not clear how concerns of instability over time would lead to a lack of a reasonable expectation of success or an unexpected results at shorter time periods, such as those as claimed.
Nevertheless, a conclusion of obviousness does not require that one know the exact stability of sCD14-ST. As above, the Office does not rely on the references as teaching the precise stability of sCD14-ST. The rejection also does not rely on the position that one would need to assume the exact stability, nor do the claims recite any specific stability or instability. 

13.            With respect to the provisional double patenting rejection, Applicant argues that Application No. 13/979,133 does not recite a time window of [within] “4 hours” or 
 

 
Pertinent Prior Art
 Pierrakos and Vincent (“Sepsis biomarkers: a review “Critical Care 2010, 14:R15 http://ccforum.com/content/14/1/R15) 
Landmann et al. (“Increased Circulating Soluble CD14 Is Associated with High Mortality inGram-Negative Septic Shock” The Journal of Infectious Diseases 1995;171:639-44).
Landmann teaches measuring concentrations of sCD 14 in patients and comparing levels of patients with septic shoch (i.e. sepsis) with levels in normal controls, and further correlating sCD 14 levels with patient outcome. Landmann’s teachings further clarify that it was known in the art that sCD14 is a known biomarker for the prognosis of sepsis, and therefore further substantiate the motivation for rapid analysis of sCD14.  


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571)270-1008.  The examiner can normally be reached on M Th 10:00 a.m. - 5:00 




/DANIELA E FUENTES/
Examiner, Art Unit 1641



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641